DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 15/280,580 (now Patent No. 10,810,642), which claims priority to provisional U.S. Patent Application No. 62/235,110, filed 09/30/2015.

Information Disclosure Statement
The IDSs submitted on 02/05/2021 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 10/27/2022, have been entered. Claims 34, 35, 38, 39, 42, 43, 46, 47, 50, 51, 54, 55, and 60 have been amended. Claims 62 and 63 are new. Claims 1-33 were previously canceled. Claims 34-63 are pending in this application and have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 34-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 34-41 and 58-63 are directed to processes, claims 42-49 are directed to manufactures, and claims 50-57 are directed to systems (see MPEP 2106.03). Claims 34, 42, and 50 are parallel in nature, therefore, the analysis will use claim 34 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 34 (representative) recites the abstract idea of “identifying and assigning a job to a merchant able to provide a requested service”. 
Specifically, claim 34 (representative) recites “determining a current location of the consumer…; presenting… one or more available services in a region embodying the current location and enabling selection of at least one of the available services; receiving a requested service, the requested service being the at least one of the available services;…identify one or more service fulfilment elements associated with the requested service; … providing the one or more fulfilment elements associated with the selected service and enabling selection of at least one of the one or more fulfilment elements or input of data related to the one or more fulfilment elements; receiving one or more job request parameters, the one or more job request parameters being the selected fulfilment elements or data input related to the one or more fulfilment elements; determining a merchant set; transmitting a job offer to each merchant of the merchant set; subsequent to transmitting the job offer to each merchant of the merchant set,… determining and selecting a merchant as a selected merchant from the merchant set to which a job is to be… assigned; and …assigning the job to the selected merchant.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 34 recites the abstract idea of “identifying and assigning a job to a merchant able to provide a requested service”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 34, 42, and 50 are certain methods of organizing human activity because the methods/manufactures/systems identify a merchant with a requested service and assign the job to the merchant (i.e., matching buyers/consumers with a seller/merchant). Matching buyers with sellers is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 34, 42, and 50 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 34, 42, and 50 includes additional elements such as a consumer device, a display of the consumer device, a user interface, a service parameter database, a modified user interface, programmatically providing, determining, selecting, and assigning information, a computer program product, at least one non-transitory computer-readable storage medium having computer-executable program code instructions, and an apparatus comprising at least one processor and at least one memory including computer program code. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a consumer device, a display of the consumer device, a user interface, a service parameter database, a modified user interface, programmatically providing, determining, and assigning information, a computer program product, at least one non-transitory computer-readable storage medium having computer-executable program code instructions, and an apparatus comprising at least one processor and at least one memory including computer program code demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 34, 42, and 50 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “identifying and assigning a job to a merchant able to provide a requested service” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 34, 42, and 50 are ineligible.
Dependent claim(s) 35, 37-39, 43, 45-47, 51, 53-55, and 58-63 do not aid in the eligibility of independent claims 34, 42, and 50 as they merely act to provide further embellishments of the abstract idea recited in claims 34, 42, and 50. Accordingly, claim(s) 35, 37-39, 43, 45-47, 51, 53-55, and 58-63 is/are ineligible.
Dependent claim(s) 36, 40, 41, 44, 48, 49, 52, 56, and 57 further recite the additional element(s) of a merchant database, geo-aware resources, and a location selection user interface. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 36, 40, 41, 44, 48, 49, 52, 56, and 57 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-40, 42-48, 50-56, and 58-63 are rejected under 35 U.S.C. 103 as being unpatentable over Felt et al. (US 2011/0099040 A1 [previously recited]) in view of Cheng et al. (US 2011/0137881 A1 [previously recited]) and Williams et al. (US 2015/0142602 A1 [previously recited])).

Regarding claim 34, Felt et al., hereinafter Felt, discloses a method for programmatically providing a platform for requesting on-demand services on a consumer device (abstract; Fig. 1 and 6A), the method comprising: 
	determining a current location of the consumer device (Figs. 3B, 7A, and 7F; ¶0038 [Customer interface 315 may automatically obtain information about the user of user device 110, such as a location of the user], ¶0076 [user device 110 may capture the current location of user device 110 and transmit information about the current location to mobile taxi dispatch system 120 along with the request]); 
	presenting, on a display of the consumer device, a user interface providing one or more available services (Fig. 6; ¶¶0071-0073 [prior to requesting a taxi, a customer may have obtained a program that includes a graphical user interface that allows a customer to request a taxi. The program may be part of an application that a customer may download and install on user device 110 by, for example, contacting mobile taxi dispatch system 120 via a particular web site associated with mobile taxi dispatch system 120… the user interface of the downloaded program may take the form of a taxi icon 615 (FIG. 6B) that may be provided on a touch screen of user device 110]) and enabling selection of at least one of the available services (¶¶0071-0073 [Processing may begin with receiving a request for a taxi from a customer (block 610)… A request for a taxi may be automatically transmitted, by user device 110, when a customer touches the icon with a finger or a stylus.]);
	receiving a requested service, the requested service being the at least one of the available services (Fig. 6; ¶¶0071-0073 [Processing may begin with receiving a request for a taxi from a customer (block 610)… A request for a taxi may be automatically transmitted, by user device 110, when a customer touches the icon with a finger or a stylus. The taxi request message may be transmitted to a network address associated with mobile taxi dispatch system 120. Alternately or additionally, the user interface of the program may include an item to request a taxi in a drop down menu, code to recognize a voice command, or any other function to recognize user input… a customer may request a taxi by methods that do not involve a dedicated user interface, such as by activating a dedicated button on user device 110, dialing a particular set of digits (that may be less in number than a full phone number), calling a contact from an address book, or any other pre-existing method of sending messages from user device 110]); 
	presenting, on the display, a modified user interface providing the one or more fulfilment elements associated with the selected service and enabling selection of at least one of the one or more fulfillment elements or input of data related to the one or more fulfillment elements (Figs. 7A-7E; ¶¶0088-0090 [customer may be queried for a destination (block 720). For example, customer interface 315 may provide a destination request 725 (FIG. 7C), requesting a destination to which the customer is requesting the taxi to drive… customer may be queried with an option to share the ride (block 730). For example, customer interface 315 may provide a share ride query 735 (FIG. 7D) to the customer, asking if the customer would like to share the ride… customer may be queried for selection criteria (block 740). For example, customer interface 315 may provide a criteria selection query 745 (FIG. 7E) to the customer with checkboxes, asking the customer to select which criteria to use to select a taxi. The criteria may include, for example, the time it would take a taxi to arrive, a price quoted by a taxi, or ratings given to a taxi by other customers. Providing a customer with an option to select criteria with which to select a taxi may allow a customer to select a particular taxi based on the customer's needs]); 
	receiving one or more job request parameters, the one or more job request parameters being the selected fulfilment elements or data input related to the one or more fulfilment elements (Figs. 6-7E; ¶0085 [blocks 710-740 may be part of block 610] in view of ¶0071 [Processing may begin with receiving a request for a taxi from a customer (block 610)], ¶0066 [A customer's preferences may be obtained from the customer along with a request for a taxi. The preferences may include information such as a customer's preference for a particular taxi, type of vehicle, or a language of the driver of a taxi.], and ¶¶0088-0090 [Providing a destination may be useful if a customer desires to know how much a taxi ride would cost to reach a destination. Mobile taxi dispatch system 120 may provide the destination to the selected taxi devices along with the request, and the contacted taxi devices may provide an estimated price for the trip to that destination… If the customer indicates ‘yes,’ mobile taxi dispatch system 120 may determine whether there are other customers within the vicinity (e.g. within a particular distance) of the customer that are currently requesting taxis that are headed to the same destination (or destinations located within a particular distance of each other)…. Providing a customer with an option to select criteria with which to select a taxi may allow a customer to select a particular taxi based on the customer's needs. For example, a customer may be in a hurry, and therefore the time that a taxi will take to pick up the customer may be most important. As another example, a customer may be looking for the cheapest taxi available. As yet another example, a customer may want a taxi with high customer satisfaction, and may choose to select a taxi based on the taxi's ratings.]); 
	determining a merchant set (Figs. 4-6A; ¶0078 [One or more taxis may be selected (block 620). The selection of taxis may be based on predefined criteria, such as distance from the customer and availability. For example, taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430.] in view of ¶0051-000058 [Taxi database 345 may store information associated with taxis that are members of a network served by mobile taxi dispatch system 120. Taxi database 345 may include, for example, a taxi identification field 410, a driver name field 420, an availability field 430, a current location field 440, a current direction field 450, and a ratings and comments field 460] and ¶¶0060-0066 [taxi selection function implemented by taxi selection mechanism 335… Customer preference input 560 may include information about a customer's preferences. A customer's preferences may be obtained from the customer along with a request for a taxi. The preferences may include information such as a customer's preference for a particular taxi, type of vehicle, or a language of the driver of a taxi. A customer may have used a particular taxi and/or driver in the past and enjoyed the experience. The customer may indicate that the particular taxi is a preferred taxi, and if that taxi is available and in the vicinity of the customer when the customer requests a taxi, the particular taxi may be given a preference.]); 
	transmitting a job offer to each merchant of the merchant set (Fig. 6A, element 630; ¶¶0078-0079 [One or more taxis may be selected (block 620). The selection of taxis may be based on predefined criteria… A request may be sent to the selected taxis (block 630). For example, taxi interface 325 may forward the request to the particular ones of taxi devices 130 a-130 n of taxis that have been selected to be contacted with respect to the request.]);
	subsequent to transmitting the job offer to each merchant of the merchant set, programmatically determining and selecting a merchant as a selected merchant from the merchant set to which a job is to be programmatically assigned (Figs. 5 and 6A, element 650; ¶¶0080-0082 [Responses from one or more taxis may be received (block 640). For example, taxi interface 325 may receive indications from drivers of particular taxis, via their corresponding one of taxi devices 130 a-130 n, that the drivers would like to accept the request and pick up the customer… A particular taxi may be selected from the taxis that accepted the request (block 650). In one implementation, taxi selection mechanism 335 may select a taxi based on one or more criteria. All the criteria may be predefined… For example, taxi selection mechanism 335 may compute taxi score 570 for each of the taxis that accepted the request, and select the taxi with the highest corresponding taxi score] in view of ¶0060 [taxi selection function implemented by taxi selection mechanism 335. Taxi selection function 500 may be implemented, for example, by processor 220, memory 230, and communication interface 260. Taxi selection function 500 may include a taxi distance input 510, a taxi direction input 520, a time to respond input 530, a price input 540, a taxi ratings input 550, a customer preference input 560, and a taxi score output 570]); and 
	programmatically assigning the job to the selected merchant (Fig. 6A, element 660; ¶¶0081-0084 [A particular taxi may be selected from the taxis that accepted the request (block 650). In one implementation, taxi selection mechanism 335 may select a taxi based on one or more criteria… A confirmation number may be provided to the customer and to the selected taxi (block 660)… Confirmation to the taxi may include the same confirmation number. In addition, the confirmation to the taxi may include additional information, if available, such as information relating to the customer (e.g., the number of people in the customer's party, what the customer is wearing, and/or other information that allows the taxi driver to identify the customer). Providing a confirmation number may ensure that the taxi is not taken by another customer that happens to be looking for a taxi in the same location and approaches the taxi when the taxi arrives.]).

While Feld discloses presenting, on a display of the consumer device, a user interface providing one or more available services and enabling selection of at least one of the available services (Fig. 6; ¶¶0071-0073), Feld does not explicitly disclose presenting a user interface providing one or more available services in a region embodying the current location and enabling selection of at least one of the available services. However, in the field of providing location-based information (abstract) Cheng et al., hereinafter Cheng teaches determining a current location of the consumer device (Fig. 7A; ¶¶0029-0031 and ¶0120) and presenting, on a display of the consumer device, a user interface providing one or more available services in a region embodying the current location and enabling selection of at least one of the available services (Fig. 7B; ¶¶0120-0122). The step of Cheng is applicable to the method of Felt as they share characteristics and capabilities, namely, they are directed to determining a user’s location. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location determination and service request as taught by Felt with the device’s determination of its own geographical location and service request as taught by Cheng. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Felt in order to use the mobile computing device to determine an estimate of its own geographical location and provide the location to a service system with a request for search result content that is to be identified based on the geographical location (¶0030).



While Feld discloses providing the one or more fulfilment elements associated with the selected service and enabling selection of at least one of the one or more fulfillment elements (Figs. 7A-7E; ¶¶0088-0090) and storing information in a taxi database that maintains a database of customer and taxi accounts (Fig. 3B; ¶0037 and ¶0048), Felt in view of Cheng does not explicitly disclose accessing a service parameter database to identify one or more service fulfilment elements associated with the requested service. However, in the field of identifying available candidate service providers that best match various project parameters (abstract), Williams et al., hereinafter Williams, teaches accessing a service parameter database to identify one or more service fulfilment elements associated with the requested service and presenting, on the display, a modified user interface providing the one or more fulfilment elements associated with the selected service and enabling selection of at least one of the one or more fulfilment elements or input of data related to the one or more fulfilment elements (Figs 1C-1F, 2-4; ¶¶0027-0028 [When the service consumer inputs a mouse click to this additional-information-request feature 120, the service consumer's web browser returns a request for more information to the automated system which, in return, transmits a list of faucet types to the service consumer's web browser. The service consumer's web browser displays the returned list of faucet types in a drop-down information display 122 shown in FIG. 1D. Mouse-mediated selection of the “kitchen countertop mount” 124 by the service consumer results in the service consumer's web browser returning the kitchen-countertop-mount selection to the automated system]] in view of ¶0054, ¶0059, and ¶¶0066-80 [database]). The step of Williams is applicable to the method of Felt in view of Cheng as they share characteristics and capabilities, namely, they are directed to identifying service providers based on a service request. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the one or more service fulfilment elements associated with the requested service as taught by Felt with the accessing a service parameter database to identify one or more service fulfilment elements as taught by Williams. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Felt in view of Cheng in order to request additional information from the customer based on stored information from a relational database (¶¶0027-0028 and ¶¶0066-0080).

Regarding claim 35, Felt in view of Cheng and Williams teaches the method of claim 34, Felt further discloses wherein determining the merchant set comprises: identifying one or more merchants able to provide the service in accordance with at least one of the job request parameters, the one or more merchants including the selected merchant (Figs. 4-6A; ¶0078 [One or more taxis may be selected (block 620). The selection of taxis may be based on predefined criteria, such as distance from the customer and availability. For example, taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430.] in view of ¶0051-000058 [Taxi database 345 may store information associated with taxis that are members of a network served by mobile taxi dispatch system 120. Taxi database 345 may include, for example, a taxi identification field 410, a driver name field 420, an availability field 430, a current location field 440, a current direction field 450, and a ratings and comments field 460] and ¶¶0060-0066 [taxi selection function implemented by taxi selection mechanism 335… Customer preference input 560 may include information about a customer's preferences. A customer's preferences may be obtained from the customer along with a request for a taxi. The preferences may include information such as a customer's preference for a particular taxi, type of vehicle, or a language of the driver of a taxi. A customer may have used a particular taxi and/or driver in the past and enjoyed the experience. The customer may indicate that the particular taxi is a preferred taxi, and if that taxi is available and in the vicinity of the customer when the customer requests a taxi, the particular taxi may be given a preference.])

Regarding claim 36, Felt in view of Cheng and Williams teaches the method of claim 35, Felt further discloses wherein determining the merchant set further comprises: accessing a merchant database, the merchant database comprising a plurality of merchants and information related to each of the plurality of merchants, the information being any of (1) one or more regions that the merchant is able to operate in; (2) one or more services that the merchant is able to perform; (3) hours of operation per region and per service; (4) reviews; (5) ratings; (6) each of one or more field workers; (7) for each field worker, one or more of the services they are able to perform, the regions they operate in, the hours they operate, a skill percentage per service, whether or not any complaints exist, or background check information (Figs. 4-6A; ¶0078 [One or more taxis may be selected (block 620). The selection of taxis may be based on predefined criteria, such as distance from the customer and availability. For example, taxi selection mechanism 420 may consult taxi database 430 to select taxis that are within a particular distance of the customer and that are available, based on current location field 440 and availability field 430 of taxis in taxi database 430.] in view of ¶0051-000058 [Taxi database 345 may store information associated with taxis that are members of a network served by mobile taxi dispatch system 120. Taxi database 345 may include, for example, a taxi identification field 410, a driver name field 420, an availability field 430, a current location field 440, a current direction field 450, and a ratings and comments field 460]). 

Regarding claim 37, Felt in view of Cheng and Williams teaches the method of claim 36, Felt further discloses wherein determining the merchant set further comprises: determining a subset of the plurality of merchants able to provide the service at the current location (Fig. 6A, element 640 and 650; ¶¶0080-0081 [the taxis that accepted the request (block 650) is comparable to a subset of merchants able to provide the service at the current location] and ¶¶0067-0068).

Regarding claim 38, Felt in view of Cheng and Williams teaches the method of claim 37, Felt further discloses receiving at least one response in response to transmission of the job offers to the merchant set, the at least one response from the selected merchant (Fig. 6A, element 640 and 650; ¶¶0080-0081 [the merchant is selected from merchants that responded to the transmission of the job offer]).

Regarding claim 39, Felt in view of Cheng and Williams teaches the method of claim 38, Felt further discloses: wherein the selected merchant is one of (1) a highest rated merchant among the subset of the plurality of merchants; (2) a most timely merchant as calculated by a determination of a field worker location determination at a time of the job request; or (3) a highest skilled merchant calculated by an identification of available field workers (Fig. 6A, element 640 and 650; ¶¶0080-0081 [A particular taxi may be selected from the taxis that accepted the request (block 650). In one implementation, taxi selection mechanism 335 may select a taxi based on one or more criteria. All the criteria may be predefined. Alternately or additionally, one or more (possibly all) of the criteria may be defined by the customer. The criteria may include a distance of a particular taxi from the customer, a direction of the taxi in relation to the customer's location, the time it took the taxi to response to the request, a price that the driver of the taxi quoted based on a destination provided by the customer, an average rating of the taxi, or preferences provided by the customer. For example, taxi selection mechanism 335 may compute taxi score 570 for each of the taxis that accepted the request, and select the taxi with the highest corresponding taxi score. In an exemplary implementation, taxi selection mechanism 335 may compute the taxi score based on a distance from the customer and based on the time it took taxis to respond to the request. Thus, taxi selection mechanism 335 may select the taxi that is the closest to the customer, and if more than one taxi is within the closest distance, taxi selection mechanism 335 may select the taxi that responded sooner] in view of ¶¶0067-0068). 

Regarding claim 40, Felt in view of Cheng and Williams teaches the method of claim 34, Felt further discloses wherein determining the current location of the computing device includes retrieving location information using geo-aware resources of the computing device (¶0038 [Customer interface 315 may automatically obtain information about the user of user device 110, such as a location of the user] and ¶0078 [a location associated with the customer may be received. In one implementation, the location information may be obtained automatically along with the request. For example, in response to detecting a request for a taxi, user device 110 may capture the current location of user device 110 and transmit information about the current location to mobile taxi dispatch system 120 along with the request] in view of ¶0087 [phone GPS]). 

Regarding claims 42-48, the claim discloses substantially the same limitations, as claims 34-40, except claims 34-40 are directed to processes while claims 42-48 are directed to manufactures. The added elements of “a computer program product… comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored thereon” is also disclosed by Felt (¶¶0027-0035 and claim 20). Therefore, claims 42-48 are rejected for the same rational over the prior art.

Regarding claims 50-56, the claim discloses substantially the same limitations, as claims 34-40, except claims 34-40 are directed to processes while claims 50-56 are directed to systems. The added elements of “an apparatus comprising at least one processor and at least one memory including computer program code” is also disclosed by Felt (Figs. 2 and 3; ¶¶0021-0035; claim 12). Therefore, claims 50-56 are rejected for the same rational over the prior art.

Regarding claim 58, Felt in view of Cheng and Williams teaches the method of claim 34, Felt further discloses wherein each job offer includes a first subset of the job request parameters (Fig. 6A; ¶0079 [The request forwarded to the particular ones of taxi devices 130 a-130 n may include a location of the customer and a query asking whether the driver would like to accept the request. The request may additionally include a destination of the customer and may include a query asking the driver for a price to the destination.]; Examiner notes the location of the customer and the destination of the customer are comparable to a first subset of the job request parameters).

Regarding claim 59, Felt in view of Cheng and Williams teaches the method of claim 58, Felt further discloses wherein a customer associated with the consumer device is non-identifiable from the first subset of job request parameters (Fig. 6A; ¶0079 [The request forwarded to the particular ones of taxi devices 130 a-130 n may include a location of the customer and a query asking whether the driver would like to accept the request. The request may additionally include a destination of the customer and may include a query asking the driver for a price to the destination.]; Examiner notes a request with a location of a customer and a destination is non-identifiable customer information).

Regarding claim 60, Felt in view of Cheng and Williams teaches the method of claim 59, Felt further discloses notifying the selected merchant of the assigned job, the assigned job including a second subset of job request parameters, wherein the customer associated with the consumer device is identifiable from the second subset of job request parameters (Fig. 6A; ¶¶0081-0084 [A particular taxi may be selected from the taxis that accepted the request (block 650)… A confirmation number may be provided to the customer and to the selected taxi (block 660)… the confirmation to the taxi may include additional information, if available, such as information relating to the customer (e.g., the number of people in the customer's party, what the customer is wearing, and/or other information that allows the taxi driver to identify the customer).]).

Regarding claim 61, Felt in view of Cheng and Williams teaches the method of claim 34, Felt further discloses wherein the job offer is associated with an offer expiration (Fig. 6A; ¶¶0079-0081 [Taxi interface 325 may wait a particular amount of time to receive the indications, before forwarding the indications (along with any provided prices) to taxi selection mechanism 335]; Examiner notes waiting a particular amount of time is comparable to an expiration).

Regarding claim 62, Felt in view of Cheng and Williams teaches the method of claim 34, Felt further discloses wherein, subsequent to the transmission of the job offer to each merchant of the merchant set, waiting for a threshold number prior to programmatically determining and selecting the selected merchant (Figs. 5 and 6A; ¶¶0080-0082 [Responses from one or more taxis may be received (block 640). For example, taxi interface 325 may receive indications from drivers of particular taxis, via their corresponding one of taxi devices 130 a-130 n, that the drivers would like to accept the request and pick up the customer… A particular taxi may be selected from the taxis that accepted the request (block 650). In one implementation, taxi selection mechanism 335 may select a taxi based on one or more criteria. All the criteria may be predefined… For example, taxi selection mechanism 335 may compute taxi score 570 for each of the taxis that accepted the request, and select the taxi with the highest corresponding taxi score]; (Examiner notes at least one response from at least one taxi must be received (i.e. a threshold number) in order for the selection to begin) in view of ¶¶0079-0081 [Taxi interface 325 may wait a particular amount of time to receive the indications, before forwarding the indications (along with any provided prices) to taxi selection mechanism 335] and ¶0060 [taxi selection function implemented by taxi selection mechanism 335. Taxi selection function 500 may be implemented, for example, by processor 220, memory 230, and communication interface 260. Taxi selection function 500 may include a taxi distance input 510, a taxi direction input 520, a time to respond input 530, a price input 540, a taxi ratings input 550, a customer preference input 560, and a taxi score output 570]).

Regarding claim 63, Felt in view of Cheng and Williams teaches the method of claim 62, Felt further discloses wherein programmatically determining and selecting the selected merchant comprises: identifying a ranking associated with each merchant of the merchant set providing a response to the job offer; and programmatically determining and selecting the selected merchant based on at least the identified ranking (¶0081 [taxi selection mechanism 335 may compute taxi score 570 for each of the taxis that accepted the request, and select the taxi with the highest corresponding taxi score] in view of ¶¶0067-0068 [Taxi score output 570 may provide a score for each taxi that responded to a request from a customer. The taxi score may be computed based on the input parameters 510-560… Taxi selection mechanism 335 may rank taxis based on taxi scores received from taxi selection function 500, may select the taxi with the highest score as the taxi which will respond to the request, and may generate a confirmation which will be sent to both the customer and the selected taxi.]).





Claims 41, 49, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Felt in view of Cheng, Williams, and Spiegel (US 2015/0026089 A1 [previously recited]).

Regarding claim 41, Felt in view of Cheng and Williams teaches the method of claim 34. While Felt discloses determining a current location of the consumer wherein determining the current location includes: presenting a location selection user interface on the display; and receiving a user selection of one of one or more locations on the location selection user interface (Fig. 7A and 7B; ¶0038 [Customer interface 315 may also query the user of user device 110 for information, such as the location of the user, the destination of the user], ¶0087 [customer interface 315 may provide a location request 715 (FIG. 7B) to user device 110, requesting a location at which the customer is located. A customer may type in the location, such a street address.]; Examiner notes entering a street address is comparable to receiving a user selection of one or more locations), Felt in view Cheng and Williams does not explicitly teach wherein determining the current location of the computing device includes: presenting a location selection user interface on the display, the location selection user interface presenting one or more locations that are determined based on previous locations at which the user requested performance of the on-demand service and receiving a user selection of one of the one or more locations presented on the location selection user interface. However, in the field of determining address information (abstract) Spiegel teaches presenting on a user interface one or more locations that are determined based on previous saved locations and allowing a user to select an address from among a plurality of saved addresses, including past order addresses and preferences (Fig. 1B; ¶¶0031-0033 in view of ¶¶0020-0021). The step of Spiegel is applicable to the method of Felt in view Cheng and Williams as they share characteristics and capabilities, namely, they are directed to identifying an address. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the input of an address as taught by Felt in view Cheng and Williams with the selection of addresses from past orders as taught by Spiegel. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Felt in view Cheng and Williams in order to allow a user to select from addresses that are associated with the user placing the order based on past orders (¶0020).

Regarding claims 49 and 57, the claims disclose substantially the same limitations, as claim 41, except claim 41 is directed to a process while claim 49 is directed to a manufacture and claim 57 is directed to a system. All limitations as recited have been analyzed and rejected with respect to claim 41, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 49 and 57 are rejected for the same rational over the prior art cited in claim 41.


Response to Arguments
Applicant’s arguments filed 10/27/2022, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. Applicant argues on page 13 of the Remarks that the amended claims are not directed to an abstract idea. Examiner respectfully disagrees. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. As noted above and in the previous office action, the claims recite “identifying and assigning a job to a merchant able to provide a requested service.” This is an abstract idea because it is a concept of business relations between a buyer and a seller by matching buyers/consumers with a seller/merchant (i.e., identify a merchant with a requested service and assign the job to the merchant), which makes it a method of organizing human activity (i.e., one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG). Examiner notes the arguments that the instant claims recite significantly more detailed and technical set of elements including “determining a merchant set; transmitting a job offer to each merchant of the merchant set, subsequent to transmitting the job offer to each merchant of the merchant set, ...determining and selecting a merchant as a selected merchant from the merchant set to which a job is to be… assigned, … and… assigning the job to the selected merchant,” is itself an abstract idea, which is encompassed in the stated abstract idea of “identifying and assigning a job to a merchant able to provide a requested service.” Further, USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24). The above argued limitations are part of the abstract idea, and do not contain any additional elements, such as hardware, beyond the abstract idea itself.  Abstract ideas are not patent eligible, therefore this limitation cannot provide integration. Accordingly, with regard to Step 2A, Prong One of the USPTO’s 2019 Guidance for Determining Subject Matter Eligibility, Examiner maintains the amended claims recite a judicial exception. 
Applicant argues on pages 13-14 of the Remarks that the amended claims integrate any alleged abstract idea into a practical application by virtue of the very specific steps and technologies as delineated in at least independent claim 34 and that the claims amount to significantly more than any alleged abstract idea, similar to Bascom. Examiner respectfully disagrees. As recited in the above rejection, in Step 2A, Prong Two, the claims were analyzed to identify whether there were any additional elements recited in the claim beyond the judicial exception(s) and evaluated those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. claims 34, 42, and 50 includes additional elements such as a consumer device, a display of the consumer device, a user interface, a service parameter database, a modified user interface, programmatically providing, determining, and assigning information, a computer program product, at least one non-transitory computer-readable storage medium having computer-executable program code instructions, and an apparatus comprising at least one processor and at least one memory including computer program code. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). While Applicant argues the combination of the various elements that are claimed in the present claims provide a particular, practical application of the alleged abstract idea similar to the eligible claims in Bascom, Examiner disagrees. Unlike the claimed invention in Bascom, the additional elements of Applicant’s claims do not pertain to an “improvement” to the functioning of a computer or to another technology (see MPEP 2106.04(a) and 2106.05(a)). In Bascom the inventive concept provided improvement in internet technology by the non-conventional and non-generic arrangement of known, conventional pieces. Specifically, the Federal Circuit identified that the Bascom patent describes how the claims particular arrangement of elements is a technical improvement over prior art ways of filtering such content, and was therefore considered an improvement to an existing technological process. The instant claims are not directed to improving “the existing technological process” requiring the generic components to operate in an unconventional manner to achieve an improvement in computer functionality or requiring the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. As currently recited, the instant claims are directed to improving the argued business task of “identifying and assigning a job to a merchant able to provide a requested service” (i.e., the abstract idea). Therefore, the instant claims are unlike the claims in Bascom. The Examiner maintains the claims do not recite additional elements that integrate the judicial exception into a practical application of that exception, the additional elements are merely being used to apply the abstract idea to a technological environment, and the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.
Applicant’s arguments filed 10/27/2022, with respect to the 35 USC §103 rejections have been fully considered but are moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims.

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Finch et al. (US 10,019,743 B1) discloses a vendor search system where a database stores a plurality of vendors and matches the vendors to a requested product or service based on ranked characteristics. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625